Petition for rehearing in this case calls our attention to the fact that the bill of complaint was not dismissed as to Johnnie B. Gilbert as is stated in the 7th and 8th paragraphs of the original opinion. Therefore, the last sentence of the 7th paragraph and the 8th *Page 430 
paragraph of the original opinion should be reformed so as to read as follows:
    "The demurrer to the bill as to Johnnie B. Gilbert was properly sustained but as the bill could have been amended so that the plaintiff would pray therein for the relief as against this defendant Johnnie B. Gilbert which would be available under the Constitution and the law and the allegations of the bill it would have been error to have dismissed the bill as to that defendant."
For the reasons stated, the orders appealed from should be affirmed and the cause should be remanded with directions that the complainant be allowed such reasonable time as may appear proper to the chancellor in which to amend the bill of complaint and proceed against the defendant Johnnie B. Gilbert to subject the capital stock held by her for the value of the purchase money therefor as authorized by section 2 of Article XI of the Constitution, if the complainant should desire to do so.
The decree should be affirmed and it is so ordered.
The opinion and judgment of the Court filed May 5, 1932, when modified as herein provided should stand and the petition for rehearing be denied. It is so ordered.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.